EXHIBIT 10.3
 
STOCK TRANSFER AGREEMENT
 
THIS STOCK TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of
the 11th day of June, 2014 by and between James Dale (the “Transferor”),
Consilium Corporate Recovery Master Fund, Ltd. (the “Transferee”), and Panache
Beverage, Inc., a Delaware corporation (the “Company”).
 
RECITALS
 
A.            The Transferor is the owner of 12,900,000 shares of the Company’s
common stock, represented by Certificate No. 234 (10,440,000) and Certificate
No. 333 (2,460,000) (the “Shares”).
 
B.            In connection with that certain Restructuring Agreement dated as
of the date hereof by and among the Company, the Transferee, the Transferor and
certain other parties (the “Restructuring Agreement”), the Transferor is
transferring 11,930,497 Shares to the Transferee or its designated assignee (the
“Transferred Shares”) in lieu of a foreclosure by the Transferee thereon, and
the Transferor will retain the remaining 969,503 Shares, subject to the terms
and conditions of this Agreement (the “Retained Shares”).
 
C.            The Transferor desires to transfer the Transferred Shares to the
Transferee and the Transferee desires to acquire the Transferred Shares from the
Transferor subject to the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
obligations set forth in this Agreement, and other consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Transfer of Shares.
 
a) Transfer. In full satisfaction of the Transferor’s obligations under that
certain Stock Pledge and Security Agreement dated December 21, 2012 pursuant to
which the Transferor pledged the shares of the Borrower to the Transferee, the
Transferor hereby conveys, transfers and assigns the Transferred Shares to the
Transferee (or its designated assignee), and the Transferee hereby accepts such
conveyance, transfer and assignment from the Transferor, upon the terms and
conditions set forth in this Agreement.
 
b) Title to Shares. Upon execution of this Agreement by the parties hereto,
title to the Transferred Shares shall vest with the Transferee free and clear of
any and all liens, claims, charges, pledges, encumbrances and security
interests.
 
 
1

--------------------------------------------------------------------------------

 
 
c) Documentation to Transfer Agent. Concurrently herewith, (i) the parties shall
deliver or cause to be delivered to Guardian Register & Transfer, Inc., the
Company’s transfer agent (the “Transfer Agent”), an instruction letter and
related documentation with respect to the cancellation of the certificates
representing the Shares and the issuance of the Transferred Shares and Retained
Shares, substantially in the form attached hereto as Exhibit A, and (ii) the
Company shall deliver to the Transfer Agent a legal opinion, in form and
substance acceptable to the Transferor, with respect to the transfer of the
Shares. The parties agree to execute and deliver any and all such other
instruments, documents and agreements as requested by the Transfer Agent in
order to effectuate the transfer of the Shares pursuant to this Agreement.
 
d) Retained Shares. Subject to the terms and conditions of Section 3, Transferor
will retain the Retained Shares.
 
2. Representations and Further Assurances.
 
a) Consideration. The Transferor acknowledges and agrees that the consideration
being provided to the Transferor is good and valuable consideration and
represents fair value for the Transferred Shares.
 
b) Representations of the Transferor. The Transferor is the lawful owner of the
Transferred Shares. The Transferor holds legal and equitable title to the
Transferred Shares free and clear of any and all liens, claims, charges,
pledges, encumbrances and security interests other than those in favor of the
Transferee. The Transferor makes no representations regarding the Company, its
financial condition or its future prospects.
 
c) Representations of the Transferee. The Transferee represents and warrants
that the Transferred Shares are being acquired for its own account without a
view to public distribution or resale. The Transferee has the right, power,
capacity and authority to execute and deliver this Agreement.
 
d) Representations of the Company. The Company has the right, power, capacity
and authority to execute and deliver this Agreement. The Shares, when issued to
Transferee, were validly issued, non-assessable and fully paid.
 
e) Further Assurances of the Parties. Each of the parties hereto shall execute
and deliver any and all such other instruments, documents and agreements and
take all such actions as either party may reasonably request from time to time
in order to effectuate the purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Restrictions on Retained Shares. From the date of this Agreement until
eighteen (18) months after the date of this Agreement, Transferor shall not
sell, transfer, pledge or otherwise hypothecate (each a “Transfer”) the Retained
Shares without the prior written consent of Transferee. Thereafter, Transferor
may Transfer up to 96,950 Retained Shares in each three-month period thereafter
until such time as all Retained Shares have been transferred. In the event that
Transferor receives a legal demand letter or notice of acceleration in respect
of a loan to Transferor and Wodka, LLC, as co-borrowers, by Natwest Finance,
Ltd. (the “Natwest Loan”), the Transferor agrees to send a copy of such legal
demand letter or notice of acceleration to Transferee. Upon receipt of a copy of
such letter or notice, the Company shall lift the restrictions on the sale of
the Retained Shares set forth in this Section 3 in order to enable a private,
block sale of the Retained Shares, provided that the Transferor agrees that all
proceeds of such sale shall be used to repay the NatWest loan until paid in full
before any proceeds shall be retained by the Transferor. In the event that
Transferor at any time receives a bona fide offer to purchase all or part of the
Retained Shares in a private block sale, the Transferor agrees to send a copy of
such offer to Transferee with a request to be permitted to accept such offer
and/or consummate the sale contemplated thereby (the “Consent Request”).
Transferee agrees, within ten (10) business days of receipt of a Consent Request
to indicate whether Transferee provides consent, which Transferee shall not
unreasonably withhold. If Transferee does consent, the Company shall lift the
restrictions on the sale of the Retained Shares set forth in this Section 3 in
order to enable a Transfer to consummate such sale.
 
4. Miscellaneous.
 
a) Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
b) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
c) Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by email delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
By:
/s/ JAMES DALE       James Dale  

                                                               

  CONSILIUM CORPORATE RECOVERY MASTER FUND, LTD.            
By:
/s/ CHARLES T. CASSEL, III      Name: Charles T. Cassel, III     Title:
Authorized Person  

 

  PANACHE BEVERAGE, INC.            
By:
/s/ MICHAEL ROMER     Name: Michael Romer     Title: Interim CEO  

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Instruction Letter to Transfer Agent
 
JOINT INSTRUCTION LETTER
 
Guardian Register & Transfer, Inc.
7951 SW 6th Street, Suite 216
Plantation, Florida 33324
Attention: Elson Soto Jr.
 
Re:           Panache Beverage, Inc.
 
Ladies and Gentlemen:
 
In connection with that certain Restructuring Agreement dated as of the date
hereof among Panache Beverage, Inc., a Delaware corporation (the “Company”),
James Dale (“JD”), Agata Podedworny (“AP”), Consilium Corporate Recovery Master
Fund, Ltd. (the “Transferee”) and certain other parties thereto, JD and AP have
agreed to transfer an aggregate of 15,629,876 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”),
represented by Certificates No. 234, 235 and 333 (the “Certificates”) to
Transferee or its designated assignee. As registrar and transfer agent for the
Common Stock, we are delivering concurrently to you with this joint instruction
letter the following documents to implement the transfer of the Shares pursuant
to the Restructuring Agreement:
 
·
Original Certificate No. 234 registered in the name of JD, representing
10,440,000 shares of Common Stock;

 
·
Original Certificate No. 235 registered in the name of AP, representing
4,000,000 shares of Common Stock;

 
·
Original Certificate No. 333 registered in the name of JD, representing
2,460,000 shares of Common Stock;

 
·
Medallion guaranteed Stock Power of JD respecting the transfer of an aggregate
of 11,930,497 shares of Common Stock to Transferee or its designated assignee;

 
·
Medallion guaranteed Stock Power of AP respecting the transfer of 3,699,379
shares of Common Stock to Transferee or its designated assignee; and

 
·
Legal Opinion of Company counsel with respect to the transfer of the Shares.

 
As registrar and transfer agent of the Company’s Common Stock, please issue (1)
a new stock certificate in the name of CCRF – Panache, LLC (the designated
assignee of the Transferee) representing 15,629,876 shares of Common Stock
pursuant to the above-noted Stock Powers (the “Transferee Certificate”), (2) a
new stock certificate in the name of JD representing 969,503 shares of Common
Stock (the “JD Certificate”) and (3) a new stock certificate in the name of AP
representing 300,621 shares of Common Stock (The “AP Certificate”).
 
 
5

--------------------------------------------------------------------------------

 
 
Please be advised that the Transferee Certificate should include the following
legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
and may not be offered, sold or otherwise transferred in the absence of an
effective registration statement with respect to the shares or an exemption from
the registration requirements of said act that is then applicable to the shares,
as to which a prior opinion of counsel acceptable to the issuer or transfer
agent may be required.”
 
The Transferee Certificate should be issued in the name of, and delivered to:
CCRF – Panache, LLC, c/o Consilium Investment Management, Attn: Charles T.
Cassel III, 3101 N. Federal Highway, Suite 502, Ft. Lauderdale, FL 33306.
 
Please be advised that each of the JD Certificate and AP Certificate should
include the following legends:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
and may not be offered, sold or otherwise transferred in the absence of an
effective registration statement with respect to the shares or an exemption from
the registration requirements of said act that is then applicable to the shares,
as to which a prior opinion of counsel acceptable to the issuer or transfer
agent may be required.”
 
“The sale, pledge, hypothecation or transfer of the shares represented by this
certificate is subject to restrictions set forth in a Stock Transfer Agreement
dated June 11, 2014 among the holder, the Company and certain other holders of
the Company’s common stock. A copy of such agreement may be obtained upon
written request to the Company’s Secretary.”
 
The JD Certificate should be delivered to: James Dale, 337 Adelphi Street,
Brooklyn, NY 11238.
 
The AP Certificate should be delivered to: Agata Podedworny, 337 Adelphi Street,
Brooklyn, NY 11238.
 
[Remainder of Page Left Blank Intentionally]
 
 
6

--------------------------------------------------------------------------------

 
 
The Company hereby confirms that no instructions other than as set forth herein
will be given to you by the Company with respect to the Shares.
 

Very truly yours,       PANACHE BEVERAGE, INC.        
By:
/s/ MICHAEL ROMER    Name: Michael Romer   Title: Interim CEO  

 
By:
/s/ JAMES DALE   Name: James Dale  

 
By:
/s/ AGATA PODEDWORNY   Name: Agata Podedworny  

 

Consilium Corporate Recovery Master Fund, Ltd.        
By:
/s/ CHARLES T. CASSEL, III    Name: Charles T. Cassel, III   Title: Authorized
Person  

 
 
7

--------------------------------------------------------------------------------